CANE, P.J.
(dissenting). I conclude that the State should be awarded reimbursement for the aid it paid for the child. Here, there is no dispute that the mother in her seventh month of pregnancy began receiving AFDC for this child. As a condition of receiving AFDC, she assigned her right to support to the State which seeks reimbursement for the aid it paid. The majority reasons that because the father actually furnished support while living with the mother and child, the State is not as a matter of discretion entitled to reimbursement for its furnished aid. I disagree.
Section 49.19(4)(h)l.b, Stats., provides that when any person applies for or receives aid under this section, any right of the parent or of any dependent child to support or maintenance from any person, and any right to amounts accruing during the time that aid is paid under this section, is assigned to the State. Additionally, § 767.075(1), Stats., provides that the State is the real party in interest for purposes of establishing paternity, securing reimbursement of aid paid, future support and costs.
By virtue of these statutes, the legislature has assigned to the State the mother and child's right to support or reimbursement of aid paid. Consequently, *880the right to that support no longer belongs to the mother or child, but rather to the State as reimbursement for the aid it provided.
Here, the trial court credited the father's support paid to the mother and child against the father's obligation to reimburse the State for the aid it paid. Even though it arguably may seem inequitable to have the father pay support twice, it is also inequitable for the State to lose reimbursement for the aid it paid because the father voluntarily contributed support to the mother. In Schulz v. Ystad, 155 Wis. 2d 574, 604, 456 N.W.2d 312, 323 (1990), the supreme court set forth the general rule that the trial court may allow credit against support arrearages, but cautioned the courts to exercise this discretion only in those situations where a manifest injustice would result if credit were not allowed.
I see no manifest injustice in this case by requiring the father to reimburse the State for the aid it paid for his child. The father lived with the mother and child and the State's aid was used to help support his child. Merely because he contributed support for his child does not mean that he should not be required to reimburse the State for the aid it also furnished for the child's support. Because there is no manifest injustice if credit were not allowed, the trial court had no discretion to allow this credit. Although the State seeks 17% of the father's income, the trial court may properly limit the State's recovery to the amount it paid, namely the $77 monthly payments and any other costs it incurred for the child.